          Case 3:19-cv-00584-JCH Document 29 Filed 12/20/19 Page 1 of 3



                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF CONNECTICUT

 CARING FAMILIES PREGNANCY
 SERVICES INC. d/b/a MOBILE CARE,
                                                        Case No. 3:19-cv-00584
         Plaintiff,
                                                        JOINT STATUS REPORT
 v.

 CITY OF HARTFORD,

         Defendant.



       Pursuant to this Court’s Scheduling Order Regarding Case Management Plan, Dkt. No.

27, the parties submit this Joint Status Report addressing matters relevant to the case at this time.

I.     Basic Case Background

Caption of Case: Caring Families Pregnancy Services, Inc. v. City of Hartford

Date Complaint Filed: April 18, 2019

Date Complaint Served: May 1, 2019

Date of Defendant’s Appearance: May 9, 2019

Date Answer Filed: May 21, 2019

II.    Discovery

Initial Disclosures: The parties exchanged Initial Disclosures on July 1, 2019.

Plaintiff’s Discovery Conducted: Plaintiff served first sets of interrogatories, requests for

production, and requests for admission on Defendant on July 26, 2019. Defendant served its

responses on September 25, 2019. Plaintiff has taken the deposition of Defendant’s designated

30(b)(6) witnesses, which occurred on November 13, 2019.

Defendant’s Discovery Conducted: Defendant served first sets of interrogatories, requests for

production, and requests for admission on Plaintiff on November 1, 2019. Plaintiff requested,
            Case 3:19-cv-00584-JCH Document 29 Filed 12/20/19 Page 2 of 3



and Defendant agreed to, an extension of time until January 2, 2020, to serve responses.

Defendant has noticed Plaintiff’s deposition for January 27, 2020. Defendant has also served

document requests and a deposition subpoena on nonparty St. Gerard’s Center for Life, Inc.

Currently, the response date for the document subpoena is January 22, 2020, and the deposition

is scheduled for February 4, 2020.

Expert Disclosures (party without burden of proof): Defendant served its expert reports on

December 18, 2019. Plaintiff has reserved the right to designate rebuttal experts and will do so

promptly, so that the expert discovery deadline is met.

III.   Current Deadlines

Deadline for Expert Depositions: February 14, 2020

Discovery Deadline: February 14, 2020

Motions to Preclude Experts: April 3, 2020

Joint Trial Memorandum: April 3, 2020 (or 30 after ruling on summary judgment motion,
whichever is later)

Dispositive Motions: April 3, 2020

IV.    Amendments to Pleadings

       The deadlines to amend the complaint, amend the answer, or join additional parties have

passed. Neither Plaintiff nor Defendant made any such amendments.

V.     Dispositive Motions

       No party has yet filed a dispositive motion. Plaintiff anticipates filing a motion for

summary judgment after the completion of discovery. Defendant anticipates filing a cross

motion for summary judgment and is amenable to working with Plaintiff to set an agreed

schedule.
         Case 3:19-cv-00584-JCH Document 29 Filed 12/20/19 Page 3 of 3



Respectfully submitted this 20th day of December, 2019.

                                           By: s/ Denise M. Harle
                                               Denise M. Harle
                                               ALLIANCE DEFENDING FREEDOM
                                               1000 Hurricane Shoals Road NE, Suite D-1100
                                               Lawrenceville, Georgia 30043
                                               (770) 339-0774
                                               dharle@adflegal.org

                                               Attorneys for Plaintiff


                                               /S/ Howard G. Rifkin
                                               Howard G. Rifkin
                                               Corporation Counsel
                                               Lori A. Mizerak
                                               Assistant Corporation Counsel
                                               City of Hartford
                                               550 Main Street, Rm. 210
                                               Hartford, CT 06103
                                               860-757-9700
                                               howard.rifkin@hartford.gov
                                               mizel001@hartford.gov

                                               Stephanie Toti*
                                               Lawyering Project
                                               25 Broadway, 9th Fl.
                                               New York, NY 10004
                                               646-490-1083
                                               stoti@lawyeringproject.org

                                               *Admitted pro hac vice

                                               Attorneys for Defendant
